                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                              DOCKET NO: 5:19-CV-00088-MOC

JEFFREY HERBERT HAYES,                    )
                                          )
                   Plaintiff,             )
                                          )
            vs.                           )                                  ORDER
                                          )
ANDREW M. SAUL,                           )
Commissioner of Social Security,          )
                                          )
                   Defendant.             )
__________________________________________)

       THIS MATTER comes before the Court on judicial review of a final decision of the

Commissioner of Social Security denying Plaintiff’s application for supplemental security income.

Plaintiff filed a Motion for Summary Judgment, requesting reversal and remand for rehearing.

(Doc. No. 12). The Commissioner in turn filed a Motion for Summary Judgment, requesting

affirmance. (Doc. No. 14). For the following reasons, the Court denies Plaintiff’s motion, grants

the Commissioner’s motion, and affirms the Commissioner’s finding of non-disability.

I.     BACKGROUND

       A.      Administrative Exhaustion

       In April 2015, Plaintiff filed an application for supplemental security income under Title

XVI of the Social Security Act, alleging he had been disabled since January 27, 2014. (Doc. No.

9-1 at 124). Plaintiff’s claims were denied initially and upon reconsideration, so he filed a written

request for a hearing before an Administrative Law Judge (“ALJ”). The ALJ held a hearing on

October 26, 2017, for de novo consideration of Plaintiff’s claims. (Id.). On April 25, 2018, the

ALJ issued a decision, concluding Plaintiff was not disabled within the meaning of the Act. (Id.

at 135). The Appeals Council denied Plaintiff’s request for review on May 6, 2019, rendering the
ALJ’s decision final and thus reviewable by this Court. (Id. at 5). Plaintiff has exhausted available

administrative remedies, so this case is ripe for judicial review, pursuant to 42 U.S.C. § 405(g).

       B.      Sequential Evaluation Process

       The Social Security Act states that “an individual shall be considered to be disabled . . . if

he is unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than twelve months.” 42 U.S.C. §

1382c(a)(3)(A). The Commissioner uses a five-step sequential evaluation process to determine

whether a claimant is disabled within the meaning of the Act:

       1.    An individual who is working and engaging in substantial gainful activity will
             not be found to be “disabled” regardless of medical findings;

       2.    An individual who does not have a “severe impairment” will not be found to
             be disabled;

       3.    If an individual is not working and is suffering from a severe impairment that
             meets the durational requirement and that “meets or equals a listed
             impairment in Appendix 1” of Subpart P of Regulations No. 4, a finding of
             “disabled” will be made without consideration of vocational factors;

       4.    If, upon determining residual functional capacity (“RFC”), the Commissioner
             finds that an individual is capable of performing work he or she has done in
             the past, a finding of “not disabled” must be made;

       5.    If an individual’s residual functional capacity precludes the performance of
             past work, other factors including age, education, and past work experience,
             must be considered to determine if other work can be performed.

See 20 C.F.R. § 416.920. The claimant “bears the burden of production and proof during the first

four steps of the inquiry.” Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). If the claimant

carries their burden through the fourth step, the burden shifts to the Commissioner to show other

work exists in the national economy that the claimant can perform. See id.




                                                     2
       C.      The Administrative Decision

       The issue before the ALJ was whether Plaintiff was disabled from April 9, 2015, Plaintiff’s

protective filing date, to the date of the decision. Using the sequential evaluation process, the ALJ

concluded at step five that Plaintiff was not disabled within the meaning of the Act.

       To begin, the ALJ recognized at step one that Plaintiff had not engaged in substantial

gainful activity since the filing date. (Doc. No. 9-1 at 126). At step two, the ALJ determined that

Plaintiff suffered from the following severe impairments: mild degenerative changes of the

thoracic and lumbar spine; alcohol abuse disorder; mental impairments varyingly diagnosed as

bipolar disorder; panic disorder; generalized anxiety disorder; and agoraphobia. (Id.). She also

found the following impairments were non-severe: diabetes mellitus; obesity; gastroesophageal

reflux disorder; hypertension; medial and lateral epicondylitis; unspecified gallbladder disorder;

brain tumor; opioid abuse disorder; and inguinal hernia. (Id. at 126–27).

       At step three, the ALJ decided Plaintiff did not have an impairment or combination of

impairments that met or equaled the severity of an impairment listed in 20 C.F.R. § 404, Subpart

P, Appendix 1. (Id. at 128–31). Next, the ALJ found Plaintiff had the residual functional capacity

to perform medium work, as defined in 20 C.F.R. § 416.967, except he could: sit for six hours in

an eight-hour workday, with normal breaks; stand and walk for six hours in an eight-hour workday,

with normal breaks; and occasionally climb ladders and scaffolds. (Id. at 131–34). However, she

restricted Plaintiff to work that: avoids exposure to unprotected heights and workplace hazards;

does not involve operating a motor vehicle commercially; and requires no more than superficial

interaction with others. (Id.). Finally, the ALJ explained Plaintiff would be: best-suited for an

occupation performing routine, repetitive tasks, without a high production quota or a fast-paced

work environment; and most successful working with objects rather than people. (Id.).




                                                     3
        After recognizing Plaintiff had no past relevant work, the ALJ concluded at step five that

he could perform jobs that exist in significant numbers in the national economy, including: stores

laborer; hospital cleaner; and dining room attendant. (Id. at 134–45). Because such work existed,

she held that Plaintiff was not disabled under the Act. (Id. at 135).

II.     DISCUSSION

        In considering cross-motions for summary judgment, this Court “examines each motion

separately, employing the familiar standard” provided by Federal Rule of Civil Procedure 56.

Desmond v. PNGI Charles Town Gaming, 630 F.3d 351, 354 (4th Cir. 2011). Thus, each motion

is reviewed “on its own merits ‘to determine whether either of the parties deserve judgment as a

matter of law.’” Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (citation omitted).

        When reviewing a disability determination, the Court “is required to uphold the

determination when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337, 340 (4th

Cir. 2012). Courts do not conduct de novo review of the evidence. See Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986). Instead, our inquiry is limited to whether there is “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). It “consists of more than a mere scintilla evidence but may be less than a preponderance.”

Id.   The Court will not “reweigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the ALJ.” Id. (alterations omitted). Put simply, “[w]here

conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the

responsibility for that decision falls on the ALJ.” Id. (alterations omitted).

        “A necessary predicate to engaging in substantial evidence review is a record of the basis




                                                      4
for the ALJ’s ruling.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013). Thus, “[t]he record

should include a discussion of which evidence the ALJ found credible and why, and specific

application of the pertinent legal requirements to the record evidence.” Id. If the Court has “no

way of evaluating the basis for the ALJ’s decision, ‘the proper course, except in rare circumstances,

is to remand to the agency for additional investigation or explanation.’” Id. (quoting Florida Power

& Light v. Lorion, 470 U.S. 729, 744 (1985)); see Brown v. Colvin, 639 F. App’x 921, 922 (4th

Cir. 2016) (explaining courts do not “min[e] facts from the [administrative] record to support the

ALJ’s decisions”). This ensures the ALJ can “adequately explain his reasoning . . . in the first

instance.” Radford, 734 F.3d at 296.

       Here, Plaintiff contends that the ALJ failed to provide a logical explanation connecting the

record evidence and her ultimate conclusions regarding Plaintiff’s residual functional capacity.

Specifically, the ALJ purportedly failed to explain how she analyzed Plaintiff’s statements

concerning the intensity, persistence, and limiting effects “of his panic attacks and the severity of

his anxiety” alongside other record evidence. (Doc. No. 13 at 8). Plaintiff also maintains the

residual functional capacity is not supported by substantial evidence. The Court disagrees.

       In evaluating symptoms, the ALJ recounted substantial portions of Plaintiff’s testimony.

Plaintiff testified that he was diagnosed with anxiety disorder in the mid-1980s, at which point he

was hospitalized for six months. (Id. at 132). He also testified that he drove only when necessary

and that he rarely rides his motorcycle anymore because of his panic attacks. (Id.). Moreover, he

indicated he avoids social gatherings and only shops at smaller stores where he can get out quickly

with limited interaction. (Id.). Plaintiff noted his panic attacks are prompted by being in crowds

or stores, out on the road, and being in unfamiliar places. (Id. at 133). Additionally, he cannot go

further than two miles from his home without experiencing a panic attack. (Id.). And when those




                                                     5
attacks arise while he is driving, he has to stop and walk around until they abate. (Id.).

       After carefully summarizing Plaintiff’s testimony, the ALJ then discussed the medical

evidence contained within the record. Of note here, two state psychological consultants—Dr.

Skoll and Dr. Fulmer—evaluated Plaintiff and found his medical impairments to be severe.

Therefore, they recommended that he be limited to work settings with limited interpersonal

demands, as well as low-production and low-stress environments. The consultants determined that

Plaintiff would be able to “adapt adequately” to such restrictions. (Id.).

       Ultimately, the Court found that Plaintiff’s “statements concerning the intensity,

persistence, and limiting effects” of his symptoms were “not entirely consistent” with the medical

evidence and other evidence in the record,” but were “generally consistent with the medical

evidence of record.” (Id.). Therefore, Plaintiff’s consistent statements were “accommodated” into

the residual functional capacity. (Id.). For example, the ALJ determined that Plaintiff “should not

operate a motor vehicle commercially.”        (Id. at 131).    Likewise, from Plaintiff’s and the

psychologists’ testimony, the ALJ determined Plaintiff should have “no more than superficial”

interaction with people, and “would be most successful working with objects rather than people.”

(Id.). Finally, in accordance with the psychologists’ testimony, the ALJ decided that Plaintiff can

work in environments with “no more than superficial” interactions with others, “without high

production quotas,” and without “a fast paced-work environment.” (Id.).

       Plaintiff asserts this thorough analysis has several problems, but each argument is

unavailing.   First, Plaintiff suggests it is “contradictory” to find his symptom testimony is

“generally consistent,” but “not entirely consistent with the medical evidence and other evidence

in the record.” (Doc. No. 13 at 6). Plaintiff is logically incorrect. The word “generally” is defined

as “with respect to the majority of individuals or cases” or “for the most part.” See Generally,




                                                     6
Oxford English Dictionary (3d ed. 2009) (emphases added). It is not logically inconsistent or

irrational to find that Plaintiff’s symptom testimony was consistent with medical evidence “for the

most part,” but not entirely. See, e.g., Bal Seal Eng’g Co. v. Jay Qiang Huang, No. 10-CV-819,

2011 WL 11787991, at *13 (S.D. Cal. July 15, 2011).

       Next, Plaintiff asserts the ALJ failed to identify precisely which of his statements were

inconsistent with other record evidence. (Doc. No. 13 at 6). Notably, ALJs need not address every

piece of evidence in rendering a decision. See Reid v. Comm’r of Soc. Sec., 769 F.3d 861, 865

(4th Cir. 2014). Nor are they required to give “elaborate or even sophisticated” explanations;

rather, the explanation must be “clear enough to enable judicial review.” T-Mobile South, LLC v.

City of Roswell, Ga., 135 S. Ct. 808, 815 (2015); accord Thomas v. Berryhill, 916 F.3d 307, 312

(4th Cir.), as amended (Feb. 22, 2019) (recognizing that the ALJ’s explanation must be sufficient

to allow the Court “to conduct meaningful appellate review”). Even where “an agency explains

its decision with ‘less than ideal clarity,’ a reviewing court will not upset the decision on that

account ‘if the agency’s path may reasonably be discerned.’” Alaska Dep’t of Envtl. Conservation

v. E.P.A., 540 U.S. 461, 497 (2004) (citation omitted). Here, the ALJ’s decision was sufficiently

clear to enable the Court to understand her decision and meaningfully review it.

       A close read of the ALJ’s decision reveals what portions of Plaintiff’s testimony were

deemed consistent with other medical evidence in the record and thus accommodated within his

residual functional capacity. For example, because Plaintiff testified that his “panic attacks are

prompted by being . . . on the road,” the ALJ restricted him to occupations that do not operate

commercial motor vehicles. (Doc. No. 9-1 at 133). And because he testified that crowds cause

panic attacks, the ALJ limited Plaintiff to jobs involving “no more than superficial” interactions,

noting he “would be most successful working with objects rather than people.” (Id. at 131, 133).




                                                    7
       The decision is also clear where the ALJ departed from Plaintiff’s symptom testimony as

inconsistent with medical evidence in the record: Plaintiff’s ability to work. The ALJ noted that

Plaintiff testified “he usually cannot go more than two miles from his home without experiencing

a panic attack.” (Id. at 133). She also recognized the contrasting opinion of the psychological

consultants, who indicated that Plaintiff’s medical impairments were severe, but that he would “be

able to follow simple instructions in low production settings, and to be able to adapt adequately to

work in low-stress settings.” (Id.). In this respect, the ALJ adopted limitations in accordance with

the psychologists’ medical evidence rather than Plaintiff’s testimony.

       Finally, Plaintiff highlights several portions of his symptom testimony, asserting “if [those]

allegations are accepted as generally consistent with the evidence of record,” then the ALJ should

have made a “[residual functional capacity] finding that would preclude [him from performing]

the jobs identified” at step five of the sequential evaluation process. (Doc. No. 13 at 12). As

discussed above, Plaintiff’s symptom testimony certainly could support his suggested finding. But

other evidence supported the contrary conclusion—including the psychological opinion identified

by the ALJ. The Court is required to sustain the ALJ’s decision, even if the Court disagrees with

it, provided the determination is supported by substantial evidence. See Hancock, 667 F.3d at 472;

Smith v. Chater, 99 F.3d 635, 637 (4th Cir. 1996). The record evidence identified by the ALJ

provided a substantial basis for her decision in this case.

III.   CONCLUSION

       Because the final decision of the ALJ built a logical bridge connecting the record evidence

and the conclusion of non-disability, and because that conclusion is supported by substantial

evidence, the final decision of the ALJ is affirmed and this action is dismissed.




                                                      8
                                 ORDER

IT IS, THEREFORE, ORDERED that: the decision of the Commissioner,

denying the relief sought by Plaintiff, is AFFIRMED; Plaintiff’s Motion for

Summary Judgment (Doc. No. 12) is DENIED; Defendant’s Motion for Summary

Judgment (Doc. No. 14) is GRANTED; and this action is DISMISSED.

                                    Signed: March 25, 2020




                                         9
